                                   02D09-2012-CT-000614
                                   02D09-201 2-CT-00061 4                                  Filed:
                                                                                           Filed: 12/11/2020
                                                                                                  12/11/2020 2:20
                                                                                                             2:20 PM
                                                                                                                Clerk
                                                                                                                Clerk
USDC IN/ND case 1:21-cv-00010-HAB-SLC
                               Allen
                               Allen Superior document
                                     Superior Court
                                              Court 9
                                                    9  6 filed 12/11/20 page               1 ofAllen
                                                                                                  6 County,
                                                                                               Allen County, Indiana
                                                                                                              Indiana
                                                                                                                  BB



STATE OF INDIANA              )
                              )                     IN THE ALLEN SUPERIOR COURT
                              )
                              )      SS:
                                     SS:
COUNTY OF ALLEN               )
                              )                     CAUSE NO.

KENDRICK D.
         D. EATON,                           )

                                             )

              Plaintiff,
              Plaintiff,                     )

                                             )

     v.
     V.                                      )

                                             )

INTERNATIONAL PAPER COMPANY,                 )

                                             )

              Defendant.
              Defendant.                     )




                                           COMPLAINT

     Comes now Plaintiff,
               Plaintiff, by
                          by counsel,
                             counsel, and alleges
                                          alleges against
                                                  against the
                                                          the Defendant that:
                                                                        that:



  1.
  1. The Plaintiff
         Plaintiff is
                   is Kendrick D.
                               D. Eaton,
                                  Eaton, an African
                                            African American/Black male employee
                                                                        employee who

     worked at
            at Defendant International paper Company from 2014 through
                         International paper                   through about
                                                                       about October
                                                                             October 14,
                                                                                     14,


     2019 at
          at which
             Which time he was terminated.
                   time he     terminated.


  2.
  2. Defendant International
               International Paper Company operates
                                           operates a
                                                    a facility
                                                      facility in
                                                               in Fort
                                                                  Fort Wayne Indiana
                                                                             Indiana called
                                                                                     called


     International
     International Paper/Fort
                   Paper/Fort Wayne Container
                                    Container Plant
                                              Plant located
                                                    located at
                                                            at 3904 Ferguson Road,
                                                                             Road, Fort
                                                                                   Fort


     Wayne,
     Wayne, Indiana
            Indiana 46809.
                    46809. Defendant's
                           Defendant’s Registered
                                       Registered Agent is
                                                        is C T Corporation
                                                               Corporation System,
                                                                           System, 334


     North Senate
           Senate Avenue, Indianapolis,
                          Indianapolis, Indiana 46204. Defendant
                                        Indiana 46204. Defendant is
                                                                 is an
                                                                    an "employer"
                                                                       “employer” for
                                                                                  for


     purposes
     purposes of
              0f Title
                 Title VII of
                           0f the
                              the Civil
                                  Civil Rights
                                        Rights Act of
                                                   0f 1964,
                                                      1964, 42 U.S.C.
                                                               U.S.C. §
                                                                      § 2000e
                                                                        20006 et
                                                                              et seq.
                                                                                 seq. ("Title
                                                                                      (“Title


     VII").
     VII”). Defendant
            Defendant is
                      is obligated under 42 U.S.C.
                         obligated under    U.S.C. §
                                                   § 1981
                                                     1981 to
                                                          t0 treat
                                                             treat minorities
                                                                   minorities and
                                                                              and Caucasians
                                                                                  Caucasians


     the
     the   same with respect to the
                     respect to     contractual benefits
                                the contractual          the employees
                                                beneﬁts the  employees receive
                                                                       receive at
                                                                               at International
                                                                                  International


     Paper/Fort       Container Plant.
     Paper/Fort Wayne Container Plant.


  3.
  3. Plaintiff
     Plaintiff alleged
               alleged in
                       in an Amended Charge of
                                            0f Discrimination
                                               Discrimination No.
                                                              N0. 24-D-2020-00015

     (attached
     (attached as
               as Exhibit
                  Exhibit A) that he
                          A) that he was discriminated
                                         discriminated against
                                                       against and terminated
                                                                   terminated on
                                                                              0n account
                                                                                 account of
                                                                                         0f


     his
     his race
         race and color
                  color and treated
                            treated differently
                                    differently then
                                                then similarly
                                                     similarly situated
                                                               situated Caucasians
                                                                        Caucasians with
                                                                                   With respect
                                                                                        respect
USDC IN/ND case 1:21-cv-00010-HAB-SLC document 6 filed 12/11/20 page 2 of 6


       to
       t0 disparate
          disparate discipline
                    discipline and was otherwise
                                       otherwise treated
                                                 treated differently
                                                         differently with respect to
                                                                     with respect t0 the
                                                                                     the terms,
                                                                                         terms,


       conditions,
       conditions, and benefits
                       beneﬁts of
                                0f his
                                   his employment (worse
                                                  (worse then)
                                                         then) similarly
                                                               similarly situated
                                                                         situated Caucasians.
                                                                                  Caucasians.


       The EEOC issued
                issued a
                       a Dismissal
                         Dismissal and Notice
                                       Notice of Rights/Notice
                                                 Rights/Notice of Suit
                                                                  Suit Rights
                                                                       Rights on or
                                                                                 or about
                                                                                    about


       October 5,
               5, 2020 (Exhibit
                       (Exhibit B),
                                B), and this
                                        this Complaint has
                                                       has been filed
                                                                ﬁled within
                                                                      within ninety days after
                                                                             ninety days after


       receipt thereof.
       receipt thereof.


  4. The Plaintiff
   .     Plaintiff contends
                   contends that
                            that he was repeatedly
                                        repeatedly passed
                                                   passed over
                                                          over for jobs that
                                                               for jobs that he was interested
                                                                                    interested


       in,
       in, that he was not
           that he     not given
                           given interviews
                                 interviews for jobs for
                                            for jobs for which he was educated
                                                                      educated and qualified,
                                                                                   qualiﬁed, that
                                                                                              that


       he was denied pay
                     pay raises
                         raises which    requested after
                                Which he requested after getting
                                                         getting his
                                                                 his college
                                                                     college degree,
                                                                             degree, that
                                                                                     that his
                                                                                          his


       applications
       applications for
                    for different
                        different positions
                                  positions were never
                                                 never examined or
                                                                0r acted
                                                                   acted upon (and
                                                                              (and


       whites/Caucasians
       whites/Caucasians got
                         got those jobs). Plaintiff
                             those jobs). Plaintiff complained and made clear
                                                                        clear that
                                                                              that he believes
                                                                                      believes

       he
       he was not
              not getting
                  getting as
                          as favorable
                             favorable treatment
                                       treatment as
                                                 as similarly
                                                    similarly situated
                                                              situated Caucasians because of
                                                                       Caucasians because    his
                                                                                          0f his


       race and color.
       race     color.


  5. Around August 29,
   .               29, 2019,
                       2019, Plaintiff
                             Plaintiff was instructed
                                           instructed that
                                                      that his
                                                           his name came up in
                                                                            in a
                                                                               a meeting


       about
       about signing legal documents and that
             signing legal               that Defendant planned
                                                        planned on suspending
                                                                   suspending Plaintiff
                                                                              Plaintiff if he
                                                                                        if he



       did not start
       did not start signing
                     signing these
                             these documents.
                                   documents. Days
                                              Days later,
                                                   later, around September 3,
                                                                           3, 2019,
                                                                              2019, Plaintiff
                                                                                    Plaintiff


       was told
           told that
                that an
                     an investigation
                        investigation would be
                                            be underway,
                                               underway, and on September 4,
                                                                          4, 2019,
                                                                             2019, Plaintiff
                                                                                   Plaintiff


       did
       did everything that the
           everything that the lawyer
                               lawyer asked
                                      asked for
                                            for the
                                                the investigation,
                                                    investigation, including
                                                                   including writing
                                                                             writing down


       everything.
       everything. On September 6,
                                6, 2019,
                                   2019, a
                                         a male Caucasian employee
                                                          employee told
                                                                   told Plaintiff
                                                                        Plaintiff that
                                                                                  that a
                                                                                       a


       Supervisor
       Supervisor came out
                       out on the floor
                           0n the       with aa document that
                                  ﬂoor With                   needed signed.
                                                         that needed signed. The male white
                                                                                      White


       employee told
                told Plaintiff
                     Plaintiff that he did
                               that he     not sign
                                       did not sign it
                                                    it and that
                                                           that he was going to
                                                                             to refuse
                                                                                refuse to
                                                                                       to sign
                                                                                          sign it.
                                                                                               it.




       This
       This white
            white male employee
                       employee ("Kevin")
                                (“Kevin”) had refused
                                              refused to
                                                      t0 sign
                                                         sign many such
                                                                   such documents during
                                                                                  during


       his
       his thirty years With
           thirty years with the
                             the company.
                                 company.
 USDC IN/ND case 1:21-cv-00010-HAB-SLC document 6 filed 12/11/20 page 3 of 6


       6.
       6. In
          In September 2019,
                       2019, Plaintiff
                             Plaintiff learned
                                       learned that
                                               that "Josh"
                                                    “Josh” a
                                                           a white
                                                             white employee had
                                                                            had allegedly
                                                                                allegedly quit,
                                                                                          quit, that
                                                                                                that


          he was written
                 written up because              report showed that
                            because aa down-time report        that the
                                                                    the production
                                                                        production machine was


          down over
               over an hour,
                       hour, but
                             but nothing happened to
                                 nothing happened t0 him and he was not
                                                                    not terminated.
                                                                        terminated.


       7.
       7. Around October 1,
                         1, 2019,
                            2019, Plaintiff
                                  Plaintiff was approached with
                                                           with a
                                                                a document about print quality
                                                                           about print quality


          and Plaintiff
              Plaintiff was asked
                            asked to
                                  to sign
                                     sign it,
                                          it, but
                                              but Plaintiff
                                                  Plaintiff told
                                                            told them that
                                                                      that he
                                                                           he did
                                                                              did not understand the
                                                                                  not understand the


          document. Plaintiff
                    Plaintiff took
                              took the
                                   the document to
                                                to the
                                                   the office
                                                       ofﬁce and made a
                                                                      a copy.
                                                                        copy. On October 2,
                                                                                         2,


          2019 Plaintiff had another
               Plaintiff had another meeting
                                     meeting with
                                             with management, and Plaintiff
                                                                  Plaintiff told
                                                                            told them that
                                                                                      that he felt
                                                                                              felt



          harassed,
          harassed, and Plaintiff
                        Plaintiff was suspended
                                      suspended for
                                                for insubordination.
                                                    insubordination. Eventually
                                                                     Eventually Plaintiff
                                                                                Plaintiff was


          terminated
          terminated for
                     for violating plant rules,
                         Violating plant rules, but
                                                but many similarly
                                                         similarly situated
                                                                   situated Caucasians
                                                                            Caucasians violated
                                                                                       violated work


          rules similar
          rules similar to
                        t0 the
                           the rules
                               rules allegedly
                                     allegedly violated
                                               violated   by
                                                          by the
                                                             the Plaintiff,
                                                                 Plaintiff, but
                                                                            but these
                                                                                these Caucasians
                                                                                      Caucasians were


          treated better and were not
          treated better          not terminated
                                      terminated like
                                                 like the
                                                      the Plaintiff.
                                                          Plaintiff.


       8.
       8. The discriminatory
              discriminatory and retaliatory
                                 retaliatory actions
                                             actions of
                                                     0f the
                                                        the Defendant in
                                                                      in terminating
                                                                         terminating the
                                                                                     the Plaintiff
                                                                                         Plaintiff


          and inflicting
              inﬂicting disparate  disciple were intentionally
                         disparate disciple      intentionally and in
                                                                   in reckless
                                                                      reckless disregard
                                                                               disregard of
                                                                                         of Plaintiff's
                                                                                            Plaintiff’s


          federally protected civil
          federally protected       rights under
                              civil rights under Title
                                                 Title VII and 42 U.S.C.
                                                                  U.S.C. §
                                                                         § 1981.
                                                                           198 1. As a result of
                                                                                     a result 0f


          Defendant's
          Defendant’s actions,
                      actions, Plaintiff
                               Plaintiff lost
                                         lost his job and job-related
                                              his job     job-related benefits
                                                                      beneﬁts including
                                                                               including income.
                                                                                         income.


          Plaintiff
          Plaintiff is
                    is entitled
                       entitled to
                                to compensatory
                                   compensatory damages for
                                                        for mental
                                                            mental anguish,
                                                                   anguish, emotional
                                                                            emotional distress,
                                                                                      distress,


          humiliation,
          humiliation, embarrassment,
                       embarrassment, inconvenience,
                                      inconvenience, and other
                                                         other damages and injuries.
                                                                           injuries.


       9.
       9. Because the
                  the Defendant's
                      Defendant’s actions
                                  actions were intentional
                                               intentional and in reckless disregard
                                                               in reckless disregard of Plaintiff's
                                                                                        Plaintiff’s


          federally protected civil
          federally protected       rights, Plaintiff
                              civil rights, Plaintiff is
                                                      is entitled
                                                         entitled to
                                                                  t0 punitive
                                                                     punitive damages.
                                                                              damages.



          WHEREFORE, Plaintiff
                     Plaintiff prays
                               prays for judgment against
                                     for judgment against the
                                                          the Defendant,
                                                              Defendant, for backpay, front
                                                                         for backpay, front pay,
                                                                                            pay,


compensatory damages, punitive damages,
             damages, punitive damages, reasonable
                                        reasonable attorney's
                                                   attorney’s fees
                                                              fees and
                                                                   and costs,
                                                                       costs, and
                                                                              and for
                                                                                  for all
                                                                                      all other
                                                                                          other


just
just   and proper
           proper relief
                  relief in
                         in the
                            the premises.
                                premises.
 USDC IN/ND case 1:21-cv-00010-HAB-SLC document 6 filed 12/11/20 page 4 of 6


                                       JURY DEMAND

        Pursuant
        Pursuant to
                 t0 Rule 38 of
                            0f the
                               the Indiana
                                   Indiana Rules
                                           Rules of
                                                 0f Trial
                                                    Trial Procedure,
                                                          Procedure, Plaintiff
                                                                     Plaintiff demands a
                                                                                       a trial
                                                                                         trial by
                                                                                               by

jury in
jury in this
        this action.
             action.


                                                    Respectfully
                                                    Respectfully submitted,
                                                                 submitted,


                                                                C. MYERS & ASSOCIATES
                                                    CHRISTOPHER C.



                                                    /s/Christopher C.
                                                    /s/Christopher C. Myers
                                                    Christopher
                                                    Christopher C.
                                                                C. Myers,
                                                                   Myers, # #10043-02
                                                                             1 0043-02

                                                    809 South Calhoun Street,
                                                                        Street, Suite
                                                                                Suite 400
                                                    Fort
                                                    Fort Wayne, IN 46802
                                                    Telephone:
                                                    Telephone:     (260)
                                                                   (260) 424-0600
                                                    Facsimile:
                                                    Facsimile:     (260)
                                                                   (260) 424-0712
                                                                          424-07 12
                                                    E-mail:
                                                    E-mail:    cmyers@myers-law.com
                                                               cmyers@myers—law.com
                                                    Counsel
                                                    Counselfor Plaintiff
                                                            for Plaintiﬁ’
                                                    02D09-2012-CT-000614                                        Filed: 12/11/2020 2:20 PM
        EEOC Form
             Form 5
                  5 (11/09)
                    (1 1I09)
                                                                                                                                     Clerk
                         USDC IN/ND case
                           CHARGE   OF   1:21-cv-00010-HAB-SLC
                                    0F DISCRIMINATION
                                       DISCRIMINATION                  document
                                                        Allen Superior Court 9
                                                                            Charge  6 filedTo:
                                                                                   Presented
                                                                                   Presen'ted  12/11/20
                                                                                              To:
                                                                                                          page 5 ofAllen
                                                                                                    Agency(ies)       6No(s):
                                                                                                                          County, Indiana
                                                                                                    Agencyues) Charge No(s):
                                                                                                                                                                                                         BB
                    This
                    This form
                         form is
                              is affected
                                 affected by
                           Statement
                           Statement and
                                             the Privacy
                                          by the
                                       and other
                                                         Act of
                                                 Privacy Act
                                           other information
                                                             of 1974.
                                                                1974. See enclosed
                                                 information before
                                                                          enclosed Privacy
                                                             before completing
                                                                    completing this
                                                                                             Act
                                                                                     Privacy Act
                                                                               this form.
                                                                                    form.                                  E
                                                                                                                           X      FEPA                                      E0-oo1 0-A20
                                                                                                                                                                            E0-0010-A20
                                                                       ,




                                                                                                                           E      EEoc
                                                                                                                                  EEOC                                  24D-2020-00015
                                                                                                                                                                        240-2020-00015




                                                                                                                                                                                  _
                                                 City
                                                 City of
                                                      of Fort
                                                         Fort Wayne Metro
                                                                    Metro Human Relations
                                                                                Relations Commission                                                                                  and EEOC
                                                                                      State
                                                                                      State or local Agency,
                                                                                            arlocal  Agency, if
                                                                                                             If any
                                                                                                                any

        Name (indicate
             (indicate Mr.,
                       Mr., Ms.,
                            Ms., Mrs.)
                                 Mrs)                                                                                             Home Phone (Incl.
                                                                                                                                             (Incl. Area Code)
                                                                                                                                                         Code)                      Date
                                                                                                                                                                                    Date of
                                                                                                                                                                                         of Birth
                                                                                                                                                                                            Birth


        Mr.
        Mr. Kendrick D. Eaton
            Kendrick D.                                                                                                                 (260)                                   Redacted
                        Eaton                                                                                                           (260) 494-9440
                                                                                                                                              494-9440
        Street Address
        Street Address                                                                          City,
                                                                                                City. State
                                                                                                      State and
                                                                                                            and ZIP
                                                                                                                ZlP Code

        3506 Contessa Drive,
        3506          Drive, Fort
                             Fort Wayne,
                                  Wayne, IN
                                         IN 46816
                                            46816
        Named is   the Employer,
                is the Employer. Labor
                                 Labor Organization,
                                       Organization. Employment Agency,
                                                                    Agency. Apprenticeship
                                                                            Apprenticeship Committee,
                                                                                           Committee, or State or
                                                                                                      or State or Local
                                                                                                                  Local Government Agency That
                                                                                                                                          That I Believe
                                                                                                                                                 Believe                              l



        Discriminated  Against Me or
        Discriminated Against     or Others.
                                     Others. (II
                                             (If more than
                                                      than two,
                                                           two, list
                                                                ﬁst under
                                                                     under PARTICULARS below.)
                                                                                          below.)
                                                                                 h




    Name                                                                                                                           No.
                                                                                                                                   No, Employees,
                                                                                                                                       Employees. Members
                                                                                                                                                  Members               Phone No.
                                                                                                                                                                              No. (Include Area Code)
                                                                                                                                                                                  (Include Area Code)

    INTERNATIONAL.
    INTERNATIONAL PAPER                                                                                                                 101
                                                                                                                                        101 -- 200
                                                                                                                                               200                         (260)
                                                                                                                                                                           (260) 747-9111
                                                                                                                                                                                 747-9111
        Street Address
        Street Address                                                                          City,
                                                                                                City. Stale
                                                                                                      Slate and
                                                                                                            and ZIP
                                                                                                                ZIP Code

        3904 Ferguson
             Ferguson Road, Fort Wayne,
                      Road, Fort Wayne, IN
                                        IN 46809
                                           46809


    Name                                                                                                                           No.
                                                                                                                                   No. Employees,
                                                                                                                                       Employees. Members
                                                                                                                                                  Members               Phone No.
                                                                                                                                                                              No. (Include
                                                                                                                                                                                  (Incl'ude Area Code)
                                                                                                                                                                                                 Code)




    Street Address
    StreetAddress                                                                               City,
                                                                                                City, State
                                                                                                      Stale and ZIP Code
                                                                                                            and ZIP


                            {Check appropriate
    DISCRIMINATION BASED ON (Check appropﬁate box(es).)
                                               box(es).)                                                                                           DATE(S)
                                                                                                                                                   DATE(S) DISCRIMINATION
                                                                                                                                                           DISCREMINATION TOOK PLACE
                                                                                                                                                         Earliest
                                                                                                                                                          Earliest             Latest
                                                                                                                                                                               Latest


          -X      RACE
                               [j       COLOR
                                                    D       SEX
                                                                           D         RELIGION
                                                                                                 D            NATIONAL ORIGIN
                                                                                                              NATIONALORIGIN                         10-02-2019
                                                                                                                                                     10-02.2019                   10-17-2019
                                                                                                                                                                                  10-17-2019

               DD      RETALIATION

                               OTHER
                                             D
                                     (Specify)
                               OTHEMSpeciry)
                                                   AGE
                                                             D       DISABILITY
                                                                                                D         GENETIC INFORMATION
                                                                                                          GENETICINFORMATION

                                                                                                                                                               D      CONTINUING ACTION

    THE PARTICULARS ARE (If                  is needed,
                            additional paper is
                        (lfadditional           needed. attach
                                                        attach extra
                                                               extra shooks));
                                                                     sheei(s)):



          ***
           ** Complaint
              Complaint           Amended on October 23, 2019***
                                             October 23, 2019*“ *


      I am aa qualified
         I               black employee
              qualiﬁed black     employee who hashas worked at at International
                                                                  International Paper
                                                                                   Paper as  a miscellaneous
                                                                                          as a                   worker since
                                                                                               miscellaneous worker        since 2014.
                                                                                                                                 2014.
      On October
          October 1,1, 2019,
                       201 9, II was asked
                                      asked to
                                            t0 sign
                                               sign aa questionable
                                                       questionable document.
                                                                      document. II asked
                                                                                      asked for
                                                                                             for additional   time to
                                                                                                  additional time       review the
                                                                                                                     to review  the
     document    because II did
     document because             not understand
                              did not  understand it. The following
                                                            following day,
                                                                        day, II was asked
                                                                           it.               to come into
                                                                                      asked to         into a meeting.
                                                                                                               meeting. II said
                                                                                                                             said ok,
                                                                                                                                  0k,

>
     but Inged
    __but I need one
                 one ofof my co-workers
                               co—workers asas a witness. II was told
                                               a witness.’        told II could  not have
                                                                          could not   have aa witness
                                                                                              witness inin there.
                                                                                                           there. II was told
                                                                                                                          told that  the
                                                                                                                               that the
     union
     union   representative
             representative}  and   my  supervisor
                                        Supervisor  would   be present.
                                                            beupreusent.  I
                                                                          I did
                                                                            did not
                                                                                riot respond.
                                                                                     responde   I was
                                                                                                  Was then
                                                                                                      then   suspended
                                                                                                             sHspende'd   for
                                                                                                                          for
     insubordination.
     imuhnrdimtinn. IIknow know of of one white employee who has
                                      one white                    has refused
                                                                        refused toto sign
                                                                                     sign documentation
                                                                                          documentation and has         not been
                                                                                                                  has not   been
     suspended.
     suspended. II know of  of  another
                                another  white
                                         white employee
                                               employee    who   curses
                                                                 curses   at
                                                                          at management      and
                                                                                             and  has
                                                                                                  has not
                                                                                                      not  been
                                                                                                           been   suspended
                                                                                                                  SLISpended   for
                                                                                                                               for
     insubordination. Furthermore,
     insubordination.    Furthermore, on October 17,   17, 2019,
                                                           2019, II received
                                                                    received a letter
                                                                                 letter informing
                                                                                        informing me thatthat II was terminated
                                                                                                                       terminated for
                                                                                                                                    for
     violating  plant
     Violating plant   rules.
                       rules.



         Based on  the above,
                on the  above, II believe
                                  believe II have
                                             have been
                                                  been discriminated
                                                       discriminated against because of my racé
                                                                     against because       race, black,
                                                                                                 black, in violation of
                                                                                                        in violation 0f
         Title VII of
         Title VII of the
                      the Civil         Act of 1964,
                                 Rights Act
                          Civil Rights           1964, as
                                                       as amended and Fort  Wayne Ordinance
                                                                       Fort Wamne             W78: as
                                                                                   Ordinance 9c4-78,     as amended.
                                                                                                            amended.
    Ilwant
      want this           ﬁled with
                 chargelfiled
            this charge        with both
                                     both the
                                           the EEOC and   the State
                                                      and the Slate or
                                                                     or local
                                                                        local Agency,     any. I
                                                                              Agency. if any.
                                                                                           if         |
                                                                                                             NOTARY             necessary  or
                                                                                                                                necessary frf              f    r       'Agency
                                                                                                                                                                        [Agency Requirements
    will advise
    will         the agencies
         advise the   agencies if    change my address
                                if I change
                                    |            address or
                                                          or phone
                                                             phone number and and I will
                                                                                    will
                                                                                       |




     cooperate
     cooperate fully        them in
                       with them
                 fully with       in the,
                                      the processing
                                          processing of
                                                      of my
                                                         my charge  in accordance
                                                            charge in                with their
                                                                       accordance with    their
     procedures.
     Procedures-                                                                                             I wear §aﬁirm®
                                                                                                                       affi m thatl
                                                                                                                              that I have
                                                                                                                                     have rea   he aboV
                                                                                                                                          rea'kthe         harge and that
                                                                                                                                                   abovgkharge       that it is true to
                                                                                                                                                                             Is true to    it


    I declare
    l declare under
                under penalty    of perjury
                         penalty of           that the
                                     perjury that  the above
                                                       above is  true and correct.
                                                              is true       correct.                         th
                                                                                                             th be t of my knowledge,
                                                                                                                be tof      knowledge. information
                                                                                                                                         information and
                                                                                                                                                     and belief.
                                                                                                                                                         belief

                                                                                                            NAgéOMP
                                                                                                             SIG ATURE 0      OMP IN T
                                                                                                                                        P
                                                                                                                                                         WOODS, NOlaty   WOODS
                                                                                                                                                                    Notary Public           Public
                                                                                                                                        A,-                              County, State
                                                                                                                                                                    llen County,
                                                                                                                                                                    Ilen               of
                                                                                                                                                                                 State 01 Indiana
                                                                                                                                                                                          indiana


             Oct 23,
                 23, 2019
                   Date
                   Date
                                         "

                                                [ﬂ     Charging
                                                               \

                                                       Charging Party
                                                                Pany Signature
                                                                      Signature
                                                                                                             SUBSC
                                                                                                             (month,


                                                                                                                  i0,
                                                                                                                  ID
                                                                                                                       |




                                                                                                             (month day,
                                                                                                                          D
                                                                                                                     day, year)
                                                                                                                          year)
                                                                                                                                   ﬂ




                                                                                                                               t , I)
                                                                                                                                       W
                                                                                                                                       *
                                                                                                                                              -



                                                                                                                                                  END. *
                                                                                                                                                   le
                                                                                                                                                               ORE VaitagribriEflumber
                                                                                                                                                               ORE ’cﬁﬁ'iﬁﬁsmmaumber       637276
                                                                                                                                                                                           same
                                                                                                                                                                                     Augustl. 2020
                                                                                                                                                                    Commission Expires August 1, 202(
                                                                                                                                                               My Commission Expires
                                                      02D09-2012-CT-000614                             Filed: 12/11/2020 2:20 PM
                                                                                                                            Clerk
                     USDC
         EEoc Form 161
         EEOC          (11(16)
                   161 (11:16)
                               IN/ND case U.S.
                                          1:21-cv-00010-HAB-SLC
                                          U.S. EQUAL
                                               EQUAL EMPLOYMENT         document
                                                         Allen Superior Court
                                                                  OPPORTUNITY 9  6 filed 12/11/20 page 6 ofAllen
                                                                                COMMISSION
                                                                                COMMISSION
                                                                                                             6 County, Indiana
                                                                                                                                                                BB

                                                         DISMISSAL
                                                         DISMISSAL AND
                                                                   AND NOTICE
                                                                       NOTICE OF
                                                                              0F RIGHTS
                                                                                 RIGHTS
         To:
         T0!    Kendrick
                Kendrick D.
                         D. Eaton                                                               From:
                                                                                                From:   Indianapolis
                                                                                                        Indianapolis District
                                                                                                                      District Office
                                                                                                                               Office
                3506
                3506 Contessa Drive
                               Drive                                                                    101
                                                                                                        101 West Ohio Street
                                                                                                                         Street
                Fort
                Fort Wayne, IN
                            IN 46816                                                                    Suite
                                                                                                        Suite 1900
                                                                                                        Indianapolis,
                                                                                                        Indianapolis, IN
                                                                                                                       IN 46204




               D                    On behalf
                                       behalf of
                                              of person(s)
                                                 person(s) aggrieved
                                    CONFIDENTIAL (29
                                                                     whose identity
                                                           aggrieved whose
                                                     (29 CFR §1601.7(a))
                                                              51601. 7(a))
                                                                            identity is
                                                                                      1's




         EEOC Charge
              Charge No.
                     No.                                EEOC Representative
                                                               Representative                                                     Telephone
                                                                                                                                  Telephone No.
                                                                                                                                            No.
                                                                                            .




                                                        Jeremy A.
                                                                A. Sells,
                                                                   Sells,
         24D-2020-00015
         24D-2020-0001 5                                State
                                                        State & Local
                                                                Local Coordinator                                                 (463)
                                                                                                                                  (463) 999-1161
                                                                                                                                        999-1 1 61
         THE EEOC IS
                  IS CLOSING ITS
                             ITS FILE 0N THIS CHARGE FOR THE FOLLOWING REASON:
                                 FILE ON
                         The facts
                             facts alleged
                                   alleged in
                                           in the
                                              the charge
                                                  charge fail
                                                         fail to
                                                              to state
                                                                 state a
                                                                       a claim
                                                                         claim under
                                                                               under any
                                                                                     any of
                                                                                         of the
                                                                                            the statutes
                                                                                                statutes enforced
                                                                                                         enforced by
                                                                                                                  by the
                                                                                                                     the EEOC.


                         Your allegations
                         Your allegations did
                                          did not
                                              not involve
                                                  involve a
                                                          a disability
                                                            disability as defined
                                                                          defined by
                                                                                  by the
                                                                                     the Americans With
                                                                                                   With Disabilities
                                                                                                        Disabilities Act.
                                                                                                                     Act.



               DDDDD     The Respondent employs
                                        employs less
                                                less than the
                                                          the required
                                                              required number of
                                                                              of employees or
                                                                                           or is
                                                                                              is not
                                                                                                 not otherwise
                                                                                                     otherwise covered
                                                                                                               covered by
                                                                                                                       by the
                                                                                                                          the statutes.
                                                                                                                              statutes.


                         Your charge
                               charge was not  not timely
                                                   timely filed with EEOC; in
                                                          ﬁled with        in other words, you
                                                                              other words,     waited too
                                                                                           you waited too long
                                                                                                          long after
                                                                                                               after the
                                                                                                                     the date(s)
                                                                                                                         date(s) of
                                                                                                                                 of the
                                                                                                                                    the alleged
                                                                                                                                        aileged
                         discrimination to file
                         discrimination to ﬁle your
                                                your charge
                                                     charge

                         The
                         The EEOC issues
                                      issues the
                                              the following
                                                  following determination:
                                                             determination: Based upon its  its investigation,
                                                                                                investigation. the
                                                                                                                the EEOC is is unable
                                                                                                                               unable to
                                                                                                                                       to conclude
                                                                                                                                          conclude that
                                                                                                                                                     that the
                                                                                                                                                          the
                         information
                         information obtained
                                      obtained establishes
                                                establishes violations
                                                            violations of the statutes.
                                                                       of the statutes This
                                                                                         This does
                                                                                               does not
                                                                                                     not certify
                                                                                                         cenify that
                                                                                                                 that the
                                                                                                                      the respondent is
                                                                                                                                      is in
                                                                                                                                         in compliance   with
                                                                                                                                             compliance with
                         the
                         the statutes.
                             statutes. No finding
                                           finding is
                                                   is made as
                                                            as to
                                                               to any
                                                                  any other
                                                                      other issues
                                                                            issues that
                                                                                    that might
                                                                                         might be
                                                                                                be construed
                                                                                                   construed asas having
                                                                                                                  having been raised
                                                                                                                                raised by
                                                                                                                                       by this
                                                                                                                                           this charge.
                                                                                                                                                charge.

                         The
                         The EEOC has
                                  has adopted the
                                              the findings
                                                  findings of the state
                                                           of the state or
                                                                        or local
                                                                           local fair
                                                                                 fair employment practices
                                                                                                 practices agency
                                                                                                           agency that
                                                                                                                  that investigated
                                                                                                                       investigated this
                                                                                                                                    this charge.
                                                                                                                                         charge.
               DE
                         Other
                         Other (briefly
                               (briefly state)
                                        state)




                                                                 - NOTICE
                                                                 - NOTICE OF SUIT RIGHTS
                                                                                  RIGHTS -                -

                                                           (See the additional
                                                           (See the additional information attached to
                                                                               information attached to this
                                                                                                       this form.)
                                                                                                            form.)


        Title
        Title VII,
              VII, the
                   the Americans with   with Disabilities
                                               Disabilities Act,
                                                             Act, the
                                                                  the Genetic
                                                                      Genetic Information
                                                                                Information Nondiscrimination Act,      Act, or
                                                                                                                             or the
                                                                                                                                 the Age
        Discrimination
        Discrimination in   in Employment Act:    Act: This will be the
                                                       This will    the only
                                                                        only notice
                                                                             notice of
                                                                                    of dismissal
                                                                                       dismissal and of of your
                                                                                                           your right
                                                                                                                  right to
                                                                                                                        to sue that
                                                                                                                               that we will
                                                                                                                                         will send
                                                                                                                                              send you.
                                                                                                                                                    you.
        You may
              may file
                   file a
                        a lawsuit
                          lawsuit against
                                     against the
                                               the respondent(s)
                                                   respondent(s) under federal
                                                                         federal law
                                                                                  law based on this
                                                                                                 this charge
                                                                                                      charge in in federal
                                                                                                                   federa! or
                                                                                                                            or state
                                                                                                                               state court.
                                                                                                                                      court. Your
        lawsuit
        lawsuit must be filedfiled WITHIN
                                    WITHLN 90 DAYS of     of your receipt
                                                                   receipt of this
                                                                               this notice; or your
                                                                                    notice; or your right
                                                                                                      right to
                                                                                                            to sue based on thisthis charge   will be
                                                                                                                                     charge wil!   be
        lost.
        lost. (The
              (The time
                    time limit
                           limit for filing suit
                                 for Nina   suit based on                 state law
                                                        nn a claim under state  law may be
                                                                                         be different.)
                                                                                            diffefent.)



        Equal
        Equal Pay
               Pay Act (EPA):
                         (EPA): EPA suits
                                    suits must be filed
                                                   filed in
                                                         in federal
                                                            federal or
                                                                    or state
                                                                       state court within 2
                                                                             court within 2 years
                                                                                            years (3
                                                                                                  (3 years
                                                                                                     years for
                                                                                                           for willful violations) of
                                                                                                               willful violations) of the
                                                                                                                                      the
        alleged
        alleged EPA underpayment.
                      underpayment. This
                                     This means that
                                                  that backpay due for for any  violations that
                                                                           any violations   that occurred
                                                                                                 occurred more than 2     2 years
                                                                                                                            years (3
                                                                                                                                   (3 years)
                                                                                                                                      years}
        before
        before you
                you file
                    file suit
                         suit may not be collectible.
                                         collectible.


                                                                                On behalf
                                                                                   behalf of the Commission
                                                                                          ofthe




        Enclosures(s)
        E“°'°S"res(s)
                                                     W                -m
                                                                            Michelle
                                                                            Michelle Eisele,
                                                                                      Eisele,                                -
                                                                                                                                 October
                                                                                                                                 October 5,
                                                                                                                                         5, 2020
                                                                                                                                            2020
                                                                                                                                        (Date
                                                                                                                                        (Date Mailed)
                                                                                                                                              Mailed)

                                                                            District
                                                                            District Director
                                                                                     Director
        cc:
        CG:        HR Director
                       Director                                                                    -

                                                                                                Christopher
                                                                                                Christopher Myers
                   INTERNATIONAL
                   'NTERNAT'ONAL PAPER
                                                                                                CHRISTOPHER C.  c. MYERS & a ASSOCIATES
                   3904 Ferguson
                         Fergus” Road
                                   R°ad                                     -



                                                                                                809
                                                                                                309 South Calhoun,
                                                                                                          Calhoun, Suite
                                                                                                                    Suite 400
                   Fort Wayne, IN
                   Fort         IN 46809
                                                                                                Fort
                                                                                                Fort Wayne, IN
                                                                                                            IN 46802

                                                                                  RI -BIT
   ..




L247;
